DETAILED ACTION
11Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 10, 11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 7, is unclear as to whether the gas supply portion is a single element or constitute different gas supplied units or arrangement.  Note that the specification is directed to three different arrangements. 
Claim 8 is unclear as to whether “ports” is intended, since the port for gas and the ports for removing concentrated are distinct in the apparatus as shown (see elements 11 and 12).
Claim 11 is unclear as to whether two gas supply systems are involved in the process for dispersing gas at the different locations during the cleaning process. Claims 12 and 13 are rejected as depending on claim 11.
Claim 14 is incomplete as it lacks the structure and arrangement I connection to the application of the bubbles flow in a countercurrent direction with respect to the water flow.


Claim Interpretation
Claim is interpreted as having a single gas supply portion, in which gas can be discharged at both regions of the hollow fiber membrane module within the housing, e.g. to the upper space, and to the lower space; also, those spaces are not separated by any barrier, and therefore, the dispersed gas each all the inner volume of the housing.  This can be interpreted as the gas supply portion can be a single gas dispersing element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirouchi Hahime (JP2002-273179 A) Hereafter Hirouchi).  Hirouchi discloses a hollow fiber membrane providing a membrane bundle within a housing, and providing a central pipe within the bundle for introducing feed water to be treated and introducing gas bubbles through openings provided at a top region, and alternatively at both ends of the pipe (Fig. 1, pipe (3), with openings (7), 4, 8 and 9, and translation paragraphs [0008]-[0011]). The hollow fiber membrane module in the housing is connected to an air conduit installation (not shown).
As to claim 10, the hollow fiber membranes are fixed only at the top (Fig. 1).

As to claim 15, a cleaning effect is performed by the gas bubbles discharge from the holes in the pipe (3) (by vibrating the hollow fiber membranes (paragraph [0004]-[008])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8-10, 12-14, 17, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirouchi Hahime (JP2002-273179 A) as applied to claims 1 and 11 above, and further in view of CN 102658031 (hereinafter CN ‘031)and alternatively in view of Yamada (2002/0070157). Claim 2 is directed to a combined gas supplying portion that includes a gas diffusing member and a pipe member having holes.  Reference JP’179, discussed above discloses the pipe having holes allowing the distribution of fluid and gas bubbles, this reference fails to teach the gas diffusing member or plate with perforations discharging gas bubbles to clean the membrane.  

Limitations of claim 3 are covered by the discussion of Hirouchi and further combination discussed above.
As to claim 4, in Hirouchi, the holes can be positioned at one end or at both ends of the pipe, and optionally at the center (see figures).
As to claim 6, the pate configuration is covered and shown in reference CN’031 (figures 4 and 6).
As to claim 8, in Hirouchi, the holes are provided bellow port (8), and above port (9); and in reference CN’031 the openings in the pipe are located above a discharge pipe which discharges both the retentate and the bubbles through discharge (17).  

Claim 10 is covered by the discussion of the claims above.
As to claim 9, in a system that includes a plate for cleaning the membranes at the bottom part, the skilled artisan using a pipe for bubbles discharge, would have been motivated to increase the discharge at an area close to the potting of the membrane, where solids are accumulated, e.g. to sweep solids from within the fibers, or for cleaning the membranes in that particular area in operation.
As to claims 12-13, continuous or intermittent bubbling is an applicant obvious choice of operating the system, depending on the concentration of water or substrate treated, e.g. to avoid a large accumulation of soids on the surface of the membrane, the skilled artisan would have been motivated to perform a more short term gas or injection of bubbles, or operate continuously, however, for water with low soids level the period can be extended to a desired degree.  Those methods are known and controlled in the art of operating hollow fiber membranes in a process.
As to claim 14, in the combined references above, if the diffuser in located at the bottom, as in CN’031, and the openings in the tube are located just at the top of the tube, the skilled artisan at the time this invention was made would have been able to predict the counter current flow of bubbles within the housing, due to the direction of the bubbles.
As to claims 16, 17, 18, alternatively directing water and gases, for cleaning the membrane, after use and operation of module, would have been obvious to one skilled in the art, cleaning or washing 
As to claims 19-20, the gas diffusing element structure having the plate-shaped configuration is disclosed in CN’031 (See figures).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References cited on search reports of record evidence that the concept of cleaning hollow fiber membranes by bubbles or air or gases is known in the art, and that the air can be dispersed from a plate or from pipes having holes.  Reference 2010/0155334 discloses distribution plates with different opening sizes.  2007/0163942 discloses plates under the module. Distribution pipes and under area colleting bubbles and the cleaning process for the membranes are disclosed in the additional cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779